Title: To George Washington from Edmund Randolph, 8 January 1782
From: Randolph, Edmund
To: Washington, George


                  
                     Dear sir
                     Philadelphia Jany 8. 1782.
                  
                  Your excellency will, I hope, readily believe, that I most cheerfully obey the commands of my brethren in the delegation, to transmit to you the vote of the Virginia assembly, expressing their sentiments of your conduct and exertions at York.  We cannot pass by this favorable opportunity of declaring to your excellency the thorough coincidence of our feelings with theirs.
                  Shall we beg the favor of you to forward the inclosure to the Marquis.  Its contents are honorary in a great degree; but I fear, there is something very unusual in presenting a gentleman with a bust of himself.  I have the honor to be Dear sir with the sincerest respect and esteem yr exclly’s obliged and obt serv:
                  
                     Edm: Randolph.
                     
                  
               